Citation Nr: 0012950	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-49 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for bipolar/manic disorder and/or bulimia 
claimed as residual to gastric bypass surgery performed by VA 
in or around 1974.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from November 1951 to November 1953.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  By way of 
history, in a decision dated in May 1994, the RO denied 
service connection for a psychiatric disorder, termed a 
nervous condition.  In his notice of disagreement the veteran 
iterated argument pertinent to a claim based on an eating 
disorder; the RO issued a statement of the case pertinent to 
the denial of service connection for manic depression and 
bulimia.  The veteran perfected an appeal with respect to 
such denials.  In later correspondence the veteran attributed 
his problems to operations performed at VA facilities.

In a supplemental statement of the case issued in July 1997, 
the RO included the laws and regulations, as well as reasons 
and bases, pertinent to the denial of benefits based on 
bipolar disorder, manic disorder and bulimia on both a direct 
basis and under 38 U.S.C.A. § 1151.  The Board notes that the 
veteran, in written statements and at hearings, formal and 
informal, has later indicated that he does not have diseases 
such as bulimia or bipolar disorder.  He has instead 
emphasized that he underwent a gastric bypass operation at 
the Bronx VA Medical Center in September 1974 and that the 
operation threw him "out of control" causing problems with 
his system.  He has clarified that the benefit he seeks is 
compensation based on the 1974 surgery.

At an informal hearing and at his January 2000 hearing the 
veteran made clear that he is not claiming that any of his 
current complaints began in service, but rather that such 
were related to his VA surgery in 1974.  As such, the Board 
interprets the veteran's written and oral statements as a 
withdrawal of the appeals based on entitlement to direct 
service connection for bulimia and bipolar/manic disorder, 
see 38 C.F.R. § 20.204 (1999), and instead recognizes the 
veteran's intent to pursue appeal of his entitlement to 
benefits under 38 U.S.C.A. § 1151 for such problems as 
residual to his claimed 1974 bypass surgery.  The issue has 
been framed accordingly on the first page of this decision 
and the diagnoses of bulimia and bipolar/manic disorder shown 
in the record are discussed as relevant in the reasons and 
bases herein below.

In connection with his appeal the veteran testified before an 
RO Hearing Officer in January 2000.  He also requested an 
appearance before a member of the Board sitting in 
Washington, DC.  By letter dated March 10, 2000, the RO 
advised the veteran that his Central Office Board hearing was 
scheduled for April 13, 2000.  In a letter dated March 22, 
2000, and received by the RO March 28, 2000, the veteran 
indicated that he might have difficulty getting all 
documentation together in time for the hearing.  He 
referenced VA postponement provisions, but then stated that 
he would "try to get back to you so I can keep the 
appointment of April 13, 2000 at 9 AM."  No further 
correspondence or documentation from the veteran is 
associated with the claims file.  He did not report for the 
scheduled April 13, 2000 hearing.  

Regulations provide that if a veteran fails to report for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  Such provides 
that a motion for a new hearing may be submitted within 15 
days following the originally hearing date.  38 C.F.R. 
§ 20.702(d) (1999).  No such motion has been received in this 
case.  Accordingly, the Board will proceed to adjudicate the 
matter on appeal.

The Board further notes that the veteran's intent to pursue a 
claim for benefits based on kidney problems is unclear, 
particularly in light of his denial of any kidney problems at 
the time of his January 2000 hearing.  Nevertheless, the 
record does contain a medical opinion that appears to relate 
kidney stones to a bypass surgery that the veteran claims was 
performed by VA.  That matter has not been adjudicated and is 
accordingly referred to the RO for clarification and initial 
consideration or other action as deemed appropriate.  Godfrey 
v. Brown, 7 Vet. App. 398 ( 1995).



FINDING OF FACT

There is no competent evidence of record relating currently 
diagnosed bipolar/manic disorder or bulimia to a gastric 
bypass surgery performed at a VA facility in 1974.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151, for bipolar/manic disorder and/or bulimia, claimed as 
residual to gastric bypass surgery performed by VA in 1974, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 3.800 
(1999).  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of 38 U.S.C.A. § 1151 and 
implementing regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event.  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
The United States Court of Appeals for the Federal Circuit 
issued a decision in the same case, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), as did the United States Supreme 
Court, Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 
1995, the Secretary published an interim rule amending 38 
C.F.R. § 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court.  60 Fed. Reg. 14,222 
(1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (1996), and codified at 38 C.F.R. § 
3.358(c) (1997).

Thereafter Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 79, 81 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the Court held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, the appellant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  A claim made under the provisions of § 1151 would 
not be well grounded unless there was competent evidence of 
additional disability as the result of VA treatment.  Jimison 
v. West, supra.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court has issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Analysis

The Board begins by noting that, despite the veteran's 
protestations regarding the use of certain terminology  to 
describe his problems, the diagnoses shown in the record are 
bulimia and bipolar/manic disorder.  The Board acknowledges 
the veteran's currently apparent preference for terming his 
claimed residuals as a generalized "system" problem, i.e., 
that his system was thrown out of control by a gastric bypass 
operation that purportedly took place at a VA facility in 
1974.  However, the governing law is quite clear that an 
absolute requirement to well ground a claim is that there be 
a medical diagnosis of claimed disability.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Jones v. West, 12 Vet. App. 
460 (1999).  Therefore, in the absence of more specific 
claims of identified disability on the veteran's part, the 
Board will proceed to consider the above-cited diagnoses in 
connection with this claim.

Parenthetically the Board again points out that the veteran 
has clarified that he is not claiming direct service 
connection for problems with his "system" and the competent 
evidence of record, to include service medical records, does 
not support claims of direct service connection for 
bipolar/manic disorder or bulimia as such are first shown by 
the evidence of record many years after service discharge.  
As such, the discussion herein does not include consideration 
of 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Instead, consistent with the veteran's arguments, the Board 
will focus on 38 U.S.C.A. § 1151.

Since the veteran's 1151 claim in this case was filed before 
October 1997, such must be adjudicated in accord with the 
earlier version of 38 U.S.C.A. § 1151 and the May 23, 1996, 
final regulation.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence is required here.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 40-97 (1997) (holding that while under Karnas, 
adjudicators must determine whether the new or old version of 
a law or regulation is more favorable to a veteran, the 
version of 1151 in effect prior to October 1997 will always 
be more favorable to the veteran).

The Board next turns to the veteran's specific contention, 
i.e., that in or about September 1974, he underwent gastric 
bypass surgery at a VA facility located in the Bronx, New 
York, and that thereafter he developed various problems.  In 
an informal conference in June 1998, the veteran explained 
that he paid a surgeon in cash to perform gastric bypass 
surgery despite the fact that the surgery was performed at a 
VA facility.  At that time the veteran indicated he was not 
pursuing service connection for bulimia and did not have that 
disease, and also that his 1974 surgery resulted in chemical 
changes causing bipolar disease but that bipolar disorder was 
not incurred in service or within one year of discharge, but 
rather first manifested itself in 1989.

The Board also notes that in January 2000, the veteran 
testified at a personal hearing.  At the time of his hearing 
the veteran asserted that he did not have bulimia or bipolar 
disorder.  He reported instead, that a gastric bypass 
operation was performed at the Bronx VA Medical Center in 
September 1974, and that this operation threw his system off 
and made him a different person.  He indicated the operation 
rendered him "out of control."  Transcript at 26.  

In December 1996, the RO requested medical records, 
specifically records of treatment in September 1974, from the 
Bronx, New York VA Hospital.  In response the RO was provided 
with a summary record from the VA Hospital showing admission 
from February 1968 to March 1968 and again from September 
1968 to December 1968 for obesity.  That summary does not 
reflect that any surgery or other treatment was performed at 
that facility in 1974.  Also provided was a statement that a 
thorough search through active, perpetual, and retired files 
revealed no actual records pertinent to the veteran.  The 
claims file later reflects association of records from the 
Bronx VA facility, which show that the veteran underwent 
abdominal lipectomy in February 1967, after a considerable 
weight loss, and also underwent weight reduction treatment 
from September to December 1968.  In short, despite attempts 
by the RO, and by the veteran himself, the claims file 
contains no records of surgery in 1974 at the Bronx VA 
facility.  

In a statement received in June 1998, the veteran reported 
treatment for kidney trouble by a private physician, Dr. B. 
in Durham, North Carolina in 1979.  However, the veteran 
indicated that he did not have any pertinent records and that 
the physician in question was not currently listed in the 
directory. 

The veteran has also identified treatment for an eating 
disorder at the Bronx VA hospital for six months beginning in 
October 1965 and again for six months sometime in 1966; and 
then, in more recent years, several operations at the Puerto 
Rico VA hospital; and treatment at the Northport, New York VA 
Hospital; the Paolo Alto, California VA hospital; the Durham, 
North Carolina VA Hospital and a New York City VA hospital.  
Thus, the RO requested medical records from VA facilities in 
Palo Alto, California, Durham, North Carolina, Northport, New 
York, and Puerto Rico.  The content of records provided is 
briefly set out below; however, such do not contain any 
documentation that a gastric bypass surgery was performed at 
any VA facility in or around 1974.

The VA Medical Center in Northport, New York, provided 
outpatient records dated in the 1990s and generally showing 
maintenance treatment for bipolar/manic disorder and noting 
the veteran's weight problems.  A record dated in June 1993, 
includes note that the veteran had an intestinal bypass in 
1974 and that food does not stay in his stomach for too long.  
A VA record dated in June 1993 notes that the veteran had a 
history of manic episodes in 1989 and 1992.  In July 1994 the 
veteran admitted to episodes of purging.  In November 1994 
the veteran presented for health maintenance.  He was noted 
to have a manic history, and a history of small bowel 
resection in 1974 for obesity.  The report notes bingeing and 
purging episodes, with the last episode a day prior to 
evaluation.  The diagnoses were manic and bulimia.  

The Durham, North Carolina, VA facility provided records 
dated in October and November 1993 and showing problems with 
manic depressive illness.  In October 1993 the veteran 
requested VA evaluation for personality changes.  That record 
includes note of the veteran being status post intestinal 
bypass with a question of jejunoileum involvement that 
resulted in nephrolithiasis status post lithotripsy and that 
the veteran was still having symptoms.  One October 1993 
evaluation form indicates the veteran was diagnosed as being 
bipolar four years earlier in a hospital in New York.  The 
veteran was admitted for hospitalization in November 1993 
with a diagnosis of bipolar disorder, manic, severe, 
improved.  The history of present illness noted a four-year 
history of bipolar disorder, beginning in 1989 when, by the 
veteran's account he "went crazy."  Also noted was the 
veteran's history of morbid obesity with numerous procedures 
and treatments to include a lipectomy in 1967, ileal bypass 
surgery in 1974 and several visits to a diet program in 
Durham.  A record dated in December 1993 reflects that the 
veteran sought weight loss treatment at a facility in the 
South.  

The Board is not questioning the veteran's credibility as to 
whether he underwent gastric bypass surgery in 1974.  For 
purposes of a well-grounded claim, he is competent to report 
that he underwent such surgery.

For the veteran's claim to be well grounded, there would need 
to be competent evidence that the claimed surgery resulted in 
additional disability currently.  No competent professional 
has related bipolar/manic disorder, bulimia, or any other 
additional disability to the gastric/intestinal surgery 
claimed to have been performed at a VA facility in 1974.

The Board here notes that in May 1997, the veteran presented 
for a VA examination and at that time the examiner noted the 
veteran to be a poor historian, frequently changing his 
story.  The veteran stated that in 1989 he "went nuts" and 
was given a diagnosis of manic depression.  He blamed his 
manic-depressive episodes on surgical procedures at VA to 
help him reduce his weight.  Consistent with a first showing 
of bipolar/manic disorder in 1989, private records from H.A., 
M.D., show the veteran's first psychiatric admission in 
August 1989.  The veteran presented with compulsive type 
traits with a past history of chronic obesity and severe 
surgical treatment for such as well as a workaholic type 
style of business.  Records show diagnoses of bipolar 
disorder and vitamin B12 deficiency.  The claims file also 
contains records from Eastern Long Island Hospital and 
Dr. N.P., dated in August and September 1989, showing 
hospitalization for hypomania.

Dr. N.P.'s reports include note that the veteran had a colon 
bypass surgery in 1974 to reduce his obesity but do not 
relate such to bipolar/manic disorder or bulimia.  Private 
records also indicate that the veteran was hospitalized at 
Eastern Long Island Hospital for psychiatric problems but 
that records are unavailable.  The Board also notes that no 
competent medical professional has otherwise linked 
bipolar/manic disorder or bulimia to treatment or 
hospitalization at any VA facility at any time after service.

In sum, there is no competent evidence of record showing that 
any VA treatment or hospitalization resulted in currently 
diagnosed bipolar/manic disorder or bulimia.  As such, the 
veteran's claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Jones v. West, supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991) 
even where his claims appear to be not well-grounded where a 
veteran has identified the existence of evidence that could 
plausibly well-ground the claim.  See generally, Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, 
however, the veteran has not identified any medical evidence 
that has not been submitted or obtained, which will support a 
well-grounded claim. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of 
gastric bypass surgery performed by VA in 1974 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

